NO. 07-03-0517-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 11, 2003



______________________________





IN RE DOUBLE ACE, INC., ALYSSA WOMACK, 



MATTHEW POPE, AND DONNA POPE, RELATORS





_________________________________





Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.



MEMORANDUM OPINION



Following the rendition of an amended order granting a temporary injunction by the District Judge of Hockley County on November 25, 2003, in Cause Number 02-12-19019, styled Double Ace, Inc., Matthew Pope, and Alyssa Pope v. Bennie Dale Pope and Michael Deardorff v. Donna Pope.  Relators Double Ace, Inc., Alyssa Womack, and Matthew Pope, represented by counsel, and Donna Pope, proceeding 
pro se
, seek a writ of mandamus to compel the trial court to vacate its order of November 25, 2003.  Based upon the rationale expressed herein, we must dismiss the petition for writ of mandamus.

A temporary injunction is an interlocutory order appealable pursuant to section 51.014(4) of the Texas Civil Practice and Remedies Code.  
Mandamus is an extraordinary remedy available only in limited circumstances involving manifest and urgent necessity and not for grievances that may be addressed by other remedies.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992).  A relator is eligible for mandamus relief only when he can establish two prerequisites:  (1) he has no other adequate remedy at law, and (2) under the relevant law and facts, the act he seeks to compel is ministerial.  Stotts v. Wisser, 894 S.W.2d 366, 367 (Tex.Cr.App. 1995).  Because the order granting the temporary injunction is reviewable by accelerated appeal, relators are not entitled to mandamus relief.  
See
 Reynolds, Shannon, Miller v. Flanary, 872 S.W.2d 248 (Tex.App.--Dallas 1993, no writ).
    

An accelerated notice of appeal must be filed within 20 days after the judgment or order is signed.  Tex. R. App. P. 26.1(b).  Additionally, Rule 26.3 provides a 15-day extension in which to do so. 

Accordingly, the petition for writ of mandamus is dismissed without prejudice to the filing of a timely accelerated notice of appeal per the Texas Rules of Appellate Procedure.

Per Curiam